IN THE COURT OF APPEALS OF IOWA

                                 No. 21-1697
                             Filed August 3, 2022


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

VADIM IGOREVIC SHULTSEV,
     Defendant-Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Warren County, Brendan E. Greiner,

District Associate Judge.



      A defendant appeals his sentence. AFFIRMED.



      Patrick W. O’Bryan, Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Linda J. Hines, Assistant Attorney

General, for appellee.



      Considered by May, P.J., and Greer and Chicchelly, JJ.
                                          2


GREER, Judge.

       In March 2020, Vadim Shultsev pled guilty to operating a motor vehicle

while his license was barred as a habitual offender in the summer of 2019, a

violation of Iowa Code sections 321.560 and 321.561 (2019). His sentencing

hearing was continued repeatedly in part because of his health problems, including

a diagnosis of stage IV heart disease, that required ongoing medical observation

and testing; sentencing eventually took place in October 2021. With no plea

agreement before the court, Shultsev requested he be sentenced to sixty days and

given credit for the time he already served. He also asked that the sentence run

concurrent to the sentence of another charge he had pending.1 The district court

sentenced him to two years running concurrent with the other charge. In its

reasoning, the district court explained to Shultsev:

               So I want you to understand, Mr. Shultsev, that the sentence
       I’m going to impose I believe is the best one for you so that you can
       understand the significance of what it is that you have done, but also
       provide you with the type of environment where your health issues
       will be addressed better than what we’re talking about with a
       significant jail sentence.
               . . . The reasons I’m not going to go along with [your
       recommendation] is because while you’re sitting in the Jasper
       County jail, it will be very difficult for you to get medical treatment.
       So the sentence will be a prison sentence. My understanding is that
       you will then be transported to the Iowa Medical and Classification
       Center. There the Department of Corrections will assist you with
       your medical treatment. . . .
               ....
               I believe that is the best thing for your rehabilitation and for
       protection of the community from further offenses from you in light of
       your criminal record and the mitigating factor of your health concerns
       here today.



1The sentence on the other charge required Shultsev to serve ninety days in jail.
At the time of the sentencing, he had already spent sixty days in jail.
                                          3


       Shultsev appeals2 and argues that the relative medical capacities of the

prison and county jail should not have influenced the court’s decision—he should

have been sentenced to “county jail time” as opposed to a prison sentence. When

a sentence is within the statutory limitations,3 our review is for an abuse of

discretion. State v. Seats, 865 N.W.2d 545, 552 (Iowa 2015). “An abuse of

discretion is found only when the sentencing court exercises its discretion on

grounds or for reasons clearly untenable or to an extent clearly unreasonable.”

State v. Thomas, 547 N.W.2d 223, 225 (Iowa 1996). Our “focus is whether an

improper sentencing factor crept into the proceedings.” State v. Thomas, 520

N.W.2d 311, 314 (Iowa Ct. App. 1994). “When a trial court considers an improper

sentencing factor, we require a remand for resentencing.” State v. Carrillo, 597

N.W.2d 497, 501 (Iowa 1999).

       Sentencing courts can consider a “host of factors that weigh in on the often-

arduous task of sentencing a criminal offender, including the nature of the offense,

the attending circumstances, the age, character and propensity of the offender,

and the chances of reform,” in addition to “the societal goals of sentencing criminal

offenders, which focus on rehabilitation of the offender and the protection of the

community from further offenses.” State v. Formaro, 638 N.W.2d 720, 724–25

(Iowa 2002). In the court’s colloquy at sentencing, it referred to Shultsev’s health


2 Shultsev pled guilty to a crime other than a class “A” felony, which would typically
extinguish the right to appeal without good cause. See Iowa Code § 814.6(1)(a)(3)
(2019). But “good cause exists to appeal from a conviction following a guilty plea
when the defendant challenges his or her sentence rather than the guilty plea.”
State v. Damme, 944 N.W.2d 98, 105 (Iowa 2020).
3 Driving while barred as a habitual offender is an aggravated misdemeanor, which

has a “maximum penalty [of] imprisonment not to exceed two years.” Iowa Code
§§ 321.561, 903.1(2).
                                         4


concerns as a mitigating factor amidst a host of other considerations, including his

criminal record, his rehabilitation, and the protection of the community.4 It is not

improper for a sentencing court to consider health as a mitigating factor. State v.

Withan, 583 N.W.2d 677, 678 (Iowa 1998) (“A sentencing court is to consider any

mitigating circumstances relating to a defendant.”); State v. Ritchie, No. 20-1181,

2021 WL 3074495, at *4 (Iowa Ct. App. July 21, 2021) (“The district court weighed

the health risks associated with [COVID]-19 but was not required to specifically

address each mitigating circumstance Ritchie urged.”); State v. Droegmiller, No.

10-0470, 2011 WL 1818418, at *2 (Iowa Ct. App. May 11, 2011) (“The court

considered and weighed multiple appropriate factors [including the defendant’s

health] in arriving at a sentence that appear to provide for [the defendant’s]

rehabilitation as well as the protection of the community.”) As no improper factors

were considered and the sentence was not rooted in untenable or unreasonable

grounds, we affirm.

       AFFIRMED.




4 The written sentencing order also states “the Court . . . considered that such
sentence is consistent with the protection of the public, the gravity of the offense,
the Defendant’s criminal history, and the rehabilitative needs of the Defendant.”